DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 03/30/2021 have been considered by the examiner (see attached PTO-1449). 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 6, the instant application is directed to a method and apparatus for voice interaction.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…receiving an external input;  
checking a current time in response to the external input; 
calling a voice program; and 


The prior art of record, TAN et al. (US 10,950,228), WANG et al. (US 2017/0352352) EDMONDS et al. (US 2020/0301657), AIKEN et a. (US 2019/0179610) and KANNAN et al. (US 2016/0189717), provided numerous related teachings and techniques of processing voice/speech interaction data including: providing interactive voice controlled entertainment by determining the responsiveness of received shouted-out responses in relation to the broadcast entertainment content, wherein entertainment broadcasts can be accompanied by mark-up data that represents various events within a given broadcast, comparing the answers to the mark-up data, using captured broadcast of the entertainment content with related timeline to synchronize the actual broadcast with the analysis of the shouted-out answers to provide individuals with an immersive entertainment experience; providing voice action discoverability example for trigger term by receiving data specifying trigger terms that trigger an application to perform a voice action and a context that specifies a status of the application when the voice action can be triggered, defining a discoverability example for the voice action comprising one or more of the trigger terms that trigger the application to perform the voice action and/or providing a notification of the trigger term(s), when a status of the application satisfies the specified context; providing refinement of voice query interpretation by interpreting a voice query received at a voice-enabled device to identify commands responsive to the voice query for execution at the voice-enabled device, enabling refinement of the interpretation of the voice query through a graphical user interface generated and displayed at a gui-capable device, wherein the graphical user interface includes a set of selectable options relating to the voice query and identifying a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that, a prior art search has been conducted by the examiner (see attached PTO-892 form and search report). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
November 7, 2021
/QI HAN/Primary Examiner, Art Unit 2659